 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 1 of 12 Page ID #:1192



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,              No. 2:16-CV-5376-DSF (PLAx)

12             Plaintiff,

13                  v.                      ORDER FOR INTERLOCUTORY SALE OF
                                            DEFENDANT REAL PROPERTY LOCATED IN
14   REAL PROPERTY LOCATED IN NEW           NEW YORK, NEW YORK
     YORK, NEW YORK,
15
               Defendant.
16

17   212 WEST 18TH STREET LLC

18             Titleholder.

19

20        Pursuant to the stipulation and request of the parties, and good
21   cause appearing therefor, IT IS ORDERED that the parties’ Stipulation
22   for Interlocutory Sale of Defendant Real Property Located in New
23   York, New York is granted.
24        1.   The Defendant Real Property located in Unit PH1 of the
25   Walker Tower Condominium building at 212 West 18th Street, New York NY
26   10011, located in Manhattan Borough (the “Defendant Real Property”),
27   is to be sold for fair market value, and the net proceeds of the
28
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 2 of 12 Page ID #:1193



 1   sale, if any, will be substituted for the Defendant Real Property as

 2   the defendant res in this action.

 3        2.   An interlocutory sale of the Defendant Real Property is

 4   appropriate and necessary under Rule G(7)(b)(i) of the Supplemental

 5   Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions

 6   because (i) the property is at risk of deterioration and damage as it

 7   will likely be uninhabited during the pendency of this litigation if

 8   it is not sold to a third party; and (ii) the expense of keeping the

 9   property is excessive and/or is disproportionate to its fair market

10   value.

11        3.   The procedures set forth in 28 U.S.C. §§ 2001, 2002 and

12   2004 (providing for public sale of property under court control) are

13   not reasonable, appropriate or likely to yield the highest price for

14   the Defendant Real Property.     Because of the high value of the

15   Defendant Real Property, the limited and unique nature of the market

16   to which the property can be marketed, as well as the expertise

17   needed to sell and market real estate of this value and caliber to

18   the public, the Court orders the interlocutory sale according to the

19   terms described herein.

20        1.   The legal description of the Defendant Real Property is:

21
                               SCHEDULE A DESCRIPTION
22
          ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND WITH
23        BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN THE
24        BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK,
          BOUNDED AND DESCRIBED AS FOLLOWS:
25
          BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 17TH STREET
26        DISTANT 177 FEET 2 INCHES WESTERLY FROM THE WESTERLY SIDE
          OF 7TH AVENUE;
27
          THENCE NORTHERLY AT RIGHT ANGLES TO 17TH STREET PARALLEL
28
          WITH 7TH AVENUE AND PART OF THE WAY THROUGH A PARTY WALL 44
                                      2
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 3 of 12 Page ID #:1194



 1       FEET 6 INCHES TO LAND FORMERLY OF ABRAHAM BRINCKERHOFF;

 2       THENCE WESTERLY ALONG THE LAND FORMERLY OF SAID ABRAHAM
         BRINCKERHOFF 51 FEET 6 INCHES;
 3

 4       THENCE SOUTHERLY PARALLEL WITH 7TH AVENUE AND PART OF THE
         WAY THROUGH A PARTY WALL 42 FEET 6 ½ INCHES TO THE
 5       NORTHERLY SIDE OF 17TH STREET;

 6       THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET 51
         FEET 6 INCHES TO THE POINT OR PLACE OF BEGINNING, BE SAID
 7       SEVERAL DIMENSIONS AND DISTANCES MORE OR LESS. SAID
 8       PREMISES BEING KNOWN AS NOS. 215, 217
         AND 219 WEST 17TH STREET.
 9       ALSO, ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH
         THE BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN
10       THE BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW
         YORK, BOUNDED AND DESCRIBED AS FOLLOWS:
11

12       BEGINNING AT A POINT ON THE SOUTHWESTERLY SIDE OF 18TH
         STREET DISTANT 125 FEET NORTHWESTERLY FROM THE CORNER
13       FORMED BY THE INTERSECTION OF THE SOUTHWESTERLY SIDE OF
         18TH STREET AND NORTHWESTERLY SIDE OF 7TH AVENUE;
14
         THENCE NORTHWESTERLY ALONG 18TH STREET 50 FEET;
15
         THENCE SOUTHWESTERLY AT RIGHT ANGLES TO SOUTHWESTERLY SIDE
16
         OF 18TH STREET 140 FEET 7 ½ INCHES;
17
         THENCE SOUTHEASTERLY NEARLY PARALLEL WITH SAID
18       SOUTHWESTERLY SIDE OF 18TH STREET BUT SOMEWHAT CONVERGENT
         THERETO, 50 FEET;
19
         THENCE NORTHEASTERLY AT RIGHT ANGLES TO THE SAID
20
         SOUTHWESTERLY SIDE OF 18TH STREET 139 FEET 8 ½ INCHES TO
21       THE POINT OR PLACE OF BEGINNING. BE SAID SEVERAL
         DIMENSIONS MORE OR LESS. SAID PREMISES BEING KNOWN AS
22       NOS. 208 AND 212 WEST 18TH STREET.

23       ALSO, ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND WITH
         THE BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN
24       THE BOROUGH OF
25
         MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK, BOUNDED AND
26       DESCRIBED AS FOLLOWS:

27       BEGINNING AT A POINT ON THE SOUTHERLY SIDE OF 18TH STREET
         DISTANT 100 FEET WESTERLY FROM THE CORNER FORMED BY THE
28       INTERSECTION OF SAID SOUTHERLY SIDE OF 18TH STREET AND
                                         3
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 4 of 12 Page ID #:1195



 1       WESTERLY SIDE OF 7TH AVENUE;

 2       THENCE SOUTHERLY PARALLEL WITH 7TH AVENUE 109 FEET;
 3
         THENCE WESTERLY PARALLEL WITH SOUTHERLY SIDE OF 18TH STREET
 4       25 FEET;

 5       THENCE NORTHERLY AGAIN PARALLEL WITH WESTERLY SIDE OF 7TH
         AVENUE 109 FEET TO THE SOUTHERLY SIDE OF 18TH STREET;
 6
         THENCE EASTERLY ALONG THE SOUTHERLY SIDE OF 18TH STREET 25
 7       FEET TO THE POINT OR PLACE OF BEGINNING. BE SAID SEVERAL
 8       DIMENSIONS MORE OR LESS. SAID PREMISES BEING KNOWN AS NO.
         206 WEST 18TH STREET.
 9
         ALSO, ALL THAT CERTAIN LOT PIECE OR PARCEL OF LAND, WITH
10       THE BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN
         THE BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW
11       YORK, KNOWN AND DESIGNATED ON A MAP OF AN ESTATE OF FITZ
12       ROY ROAD, GREENWICH, SURVEYED MARCH 1825 BY E.W. BRIDGES AS
         LOTS 13, 14, 26 AND 27, AND TAKEN TOGETHER ARE BOUNDED AS
13       FOLLOWS:

14       BEGINNING AT A POINT ON THE SOUTHERLY LINE OF 18TH STREET
         DISTANT 175 FEET WESTERLY FROM THE WESTERLY LINE OF 7TH
15       AVENUE;
16
         THENCE SOUTHERLY AND PARALLEL WITH 7TH AVENUE; 140 FEET 7 ½
17       INCHES;

18       THENCE WESTERLY ABOUT 50 FEET;

19       THENCE NORTHERLY AND PARALLEL WITH 7TH AVENUE 141 FEET 5 ½
         INCHES TO THE SOUTHERLY LINE OF 18TH STREET;
20

21       THENCE EASTERLY ALONG THE SOUTHERLY LINE OF 18TH STREET 50
         FEET TO THE POINT OR PLACE OF BEGINNING. BE THE SAID
22       SEVERAL DIMENSIONS MORE OR LESS. SAID PREMISES BEING KNOWN
         AS NOS. 212 AND 214 WEST 18TH STREET.
23
         ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH THE
24       BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN THE
25       BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK,
         BOUNDED AND DESCRIBED AS FOLLOWS:
26
         BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 17TH STREET,
27       DISTANT 100 FEET WESTERLY FROM THE CORNER FORMED BY THE
         INTERSECTION OF THE NORTHERLY SIDE OF 17TH STREET WITH THE
28       WESTERLY SIDE OF 7TH AVENUE;
                                         4
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 5 of 12 Page ID #:1196



 1
         RUNNING THENCE NORTHERLY PARALLEL WITH 7TH AVENUE 75 FEET
 2       MORE OR LESS TO THE SOUTHEAST CORNER OF A LOT CONVEYED BY
         DANIEL D. T. CHARLES AND ELIZABETH QUIRK AS EXECUTORS OF
 3
         AND TRUSTEES UNDER THE LAST WILL AND TESTAMENT OF THOMAS
 4       QUIRK, DECEASED, TO CHARLES RUMENS BY DEED DATED JAN 1,
         1852;
 5
         THENCE WESTERLY ALONG THE SOUTHERLY WALL OF A BRICK
 6       CARPENTER'S SHOP, SITUATED ON THE REAR OF SAID LOT CONVEYED
         TO SAID RUMENS, 25 FEET MORE OR LESS TO THE SOUTHWEST
 7       CORNER OF SAID RUMENS LOT, DISTANT 125 FEET WESTERLY FROM
 8       7TH AVENUE;

 9       THENCE SOUTHERLY ON A LINE PARALLEL WITH 7TH AVENUE 125
         FEET WESTERLY THEREFROM, 29 FEET MORE OR LESS TO LAND NOW
10       OR LATELY BELONGING TO THE ESTATE OF ABRAHAM BRINCKERHOFF,
         DECEASED;
11

12       THENCE EASTERLY 5 FEET MORE OR LESS TO A POINT DISTANT 45
         FEET 7 INCHES NORTHERLY FROM 17TH STREET AND 120 FEET
13       WESTERLY FROM 7TH AVENUE;

14       THENCE SOUTHERLY ON A LINE PARALLEL WITH 7TH AVENUE 120
         FEET WESTERLY THEREFROM AND PART OF THE WAY THROUGH THE
15       CENTRE OF A PARTY WALL 45 FEET 7 INCHES TO THE NORTHERLY
         SIDE OF 17TH STREET;
16

17       THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET 20
         FEET TO THE POINT OR PLACE OF BEGINNING. BEING THE
18       PREMISES KNOWN AS AND BY THE STREET NO. 207 WEST 17TH
         STREET.
19
         ALSO ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH
20
         THE BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN
21       THE BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW
         YORK, BOUNDED AND DESCRIBED AS FOLLOWS:
22
         BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 17TH STREET
23       DISTANT 120 FEET WESTERLY FROM THE CORNER FORMED BY THE
         INTERSECTION OF THE NORTHERLY SIDE OF 17TH STREET AND THE
24       WESTERLY SIDE OF 7TH AVENUE;
25
         THENCE NORTHERLY PARALLEL WITH 7TH AVENUE AND ALONG THE
26       WESTERLY SIDE OF LAND NOW OR LATE OF DUNN 45 FEET 7 INCHES
         TO LAND NOW OR LATE OF BRINCKERHOFF;
27
         THENCE WESTERLY IN A DIAGONAL LINE AND ALONG THE SOUTHERLY
28       SIDE OF LAST MENTIONED LAND 20 FEET TO LAND NOW OR LATE OF
                                         5
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 6 of 12 Page ID #:1197



 1       PETER REYLES;

 2       THENCE SOUTHERLY PARALLEL WITH 7TH AVENUE AND ALONG THE
         EASTERLY SIDE OF LAST MENTIONED LAND 45 FEET 2 INCHES TO
 3
         THE NORTHERLY SIDE OF 17TH STREET;
 4
         THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET 20
 5       FEET TO THE POINT OR PLACE OF BEGINNING. SAID PREMISES
         BEING KNOWN AS AND BY THE STREET NO. 209 WEST 17TH STREET.
 6
         ALSO, ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH
 7       THE BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN
 8       THE BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW
         YORK, BOUNDED AND DESCRIBED AS FOLLOWS:
 9
         BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 17TH STREET
10       DISTANT 160 FEET WESTERLY FROM THE CORNER FORMED BY THE
         INTERSECTION OF THE NORTHERLY SIDE OF 17TH STREET WITH THE
11       WESTERLY SIDE OF 7TH AVENUE;
12
         THENCE NORTHERLY PARALLEL WITH 7TH AVENUE 44 FEET 9 INCHES
13       TO LAND FORMERLY OF ABRAHAM BRINCKERHOFF;

14       THENCE WESTERLY ALONG SAID LAND OF BRINCKERHOFF 17 FT 2 2/3
         INCHES;
15
         THENCE SOUTHERLY PARALLEL WITH 7TH AVENUE PART OF THE WAY
16
         THROUGH A PARTY WALL 44 FEET 5 INCHES TO THE NORTHERLY SIDE
17       OF 17TH STREET;

18       THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET 17
         FEET 2 INCHES TO THE POINT OR PLACE OF BEGINNING. BE SAID
19       DIMENSIONS MORE OR LESS. SAID PREMISES BEING KNOWN AS NO.
         213 WEST 17TH STREET.
20

21       ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, WITH THE
         BUILDINGS THEREON ERECTED, SITUATE, LYING AND BEING IN THE
22       BOROUGH OF MANHATTAN, CITY, COUNTY AND STATE OF NEW YORK,
         BOUNDED AND DESCRIBED AS FOLLOWS:
23
         BEGINNING AT A POINT ON THE NORTHERLY SIDE OF 17TH STREET
24       DISTANT 140 FEET WESTERLY FROM THE CORNER FORMED BY THE
25       INTERSECTION OF 17TH STREET WITH THE WESTERLY SIDE OF 7TH
         AVENUE;
26
         THENCE NORTHERLY PARALLEL WITH 7TH AVENUE 45 FEET 2 1/5
27       INCHES MORE OR LESS;
28       THENCE WESTERLY AND ALONG LAND FORMERLY OF ABRAHAM
                                         6
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 7 of 12 Page ID #:1198



 1       BRINCKERHOFF 20 FEET MORE OR LESS;

 2       THENCE SOUTHERLY AND AGAIN PARALLEL WITH 7TH AVENUE 44 FEET
         9 1/5 INCHES MORE OR LESS TO THE NORTHERLY SIDE OF 17TH
 3
         STREET;
 4
         THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET 20
 5       FEET TO THE POINT OR PLACE OF BEGINNING. SAID PREMISES
         BEING KNOWN AS NO. 211 WEST 17TH STREET.
 6       OVERALL
 7       ALL THAT CERTAIN LOT, PIECE OR PARCEL OF LAND, SITUATE,
 8       LYING AND BEING IN THE BOROUGH OF MANHATTAN, CITY, COUNTY
         AND STATE OF NEW YORK, BOUNDED AND DESCRIBED AS FOLLOWS:
 9
         BEGINNING AT A POINT ON THE SOUTHERLY SIDE OF 18TH STREET
10       DISTANT 100 FEET WESTERLY FROM THE CORNER FORMED BY THE
         INTERSECTION OF THE SOUTHERLY SIDE OF 18TH STREET AND
11       WESTERLY SIDE OF 7TH AVENUE;
12
         THENCE WESTERLY ALONG THE SOUTHERLY SIDE OF 18TH STREET 125
13       FEET;

14       THENCE SOUTHERLY AT RIGHT ANGLES TO THE SOUTHERLY SIDE OF
         18TH STREET 141.38 FEET;
15
         THENCE WESTERLY ON A LINE FORMING AN EXTERIOR ANGLE OF 91°
16
         36' 15" WITH THE LAST MENTIONED COURSE, 3.67 FEET;
17
         THENCE SOUTHERLY AT RIGHT ANGLES TO THE NORTHERLY SIDE OF
18       17TH STREET, 42.54 FEET TO THE NORTHERLY SIDE THEREOF;

19       THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET,
         128.67 FEET;
20

21       THENCE NORTHERLY AT RIGHT ANGLES TO THE NORTHERLY SIDE OF
         17TH STREET, 184.00 FEET TO THE SOUTHERLY SIDE OF 18TH
22       STREET, THE POINT OR PLACE OF BEGINNING.

23       TOGETHER WITH ALL, RIGHT, TITLE AND INTEREST OF DECLARANT
         IN AND TO THAT CERTAIN LOT, PIECE OR PARCEL OF LAND,
24       SITUATE, LYING AND BEING IN THE BOROUGH OF MANHATTAN, CITY,
25       COUNTY AND STATE OF NEW YORK,
         BOUNDED AND DESCRIBED AS FOLLOWS:
26
         BEGINNING AT A POINT ON THE SOUTHERLY SIDE OF 18TH STREET
27       DISTANT 100 FEET WESTERLY FROM THE CORNER FORMED BY THE
         INTERSECTION OF THE SOUTHERLY SIDE OF 18TH STREET AND
28       WESTERLY SIDE OF 7TH AVENUE;
                                         7
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 8 of 12 Page ID #:1199



 1
          THENCE WESTERLY ALONG THE SOUTHERLY SIDE OF 18TH STREET 125
 2        FEET;
 3
          THENCE SOUTHERLY AT RIGHT ANGLES TO THE SOUTHERLY SIDE OF
 4        18TH STREET 140.5 FEET;

 5        THENCE WESTERLY ON A LINE PARALLEL TO THE NORTHERLY SIDE OF
          17TH STREET, 4.17 FEET;
 6
          THENCE SOUTHERLY AT RIGHT ANGLES TO THE NORTHERLY SIDE OF
 7        17TH STREET, 43.5 FEET TO THE NORTHERLY SIDE THEREOF;
 8
          THENCE EASTERLY ALONG THE NORTHERLY SIDE OF 17TH STREET,
 9        129.17 FEET;

10        THENCE NORTHERLY AT RIGHT ANGLES TO THE NORTHERLY SIDE OF
          17TH STREET, 184.00 FEET TO THE SOUTHERLY SIDE OF 18TH
11        STREET, THE POINT OR PLACE OF BEGINNING.
12
     The Parties shall cause the Defendant Real Property to be sold at the
13
     highest available reasonable price.      The Parties agree that Claimant
14
     212 West 18th Street LLC shall maintain a listing for the Defendant
15
     Real Property with the Multiple Listing Service and/or any other form
16
     to market the property to the public, and shall attempt to procure a
17
     ready, willing and able buyer.     The listing price and the sale price
18
     shall be no less than an amount mutually agreed to by the Government
19
     and Claimant.   The listing agent(s) shall be a licensed real estate
20
     broker with experience selling properties in the area where the
21
     Defendant Real Property is located.      The listing agent shall
22
     cooperate in providing any and all information relating to the
23
     Defendant Property, including its marketing plan to sell the
24
     Defendant Property, to the Parties.      If the Defendant Property is not
25
     sold within 270 days of the Court’s approval of the Parties’
26
     stipulation, the Government in its sole discretion may elect to
27
     switch the listing agent to an individual or entity of the
28
     Government’s choosing who is also a licensed real estate broker with
                                      8
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 9 of 12 Page ID #:1200



 1   experience selling similar properties in the area where the Defendant

 2   Real Property is located.     The Parties agree and stipulate that: (i)

 3   the listing agent shall be paid a commission no more than 2 percent

 4   of the purchase price, and (ii) the purchaser’s agent(s) shall be

 5   paid a commission of no more than 2 percent.

 6        4.   At least 5 days prior to the close of escrow with respect

 7   to any proposed sale of the Defendant Real Property pursuant to the

 8   Order, the listing agent shall provide to the Parties the following:

 9   (i) the identities of the prospective buyer(s), including current

10   address(es) and driver’s license number(s); (ii) the purchase price;

11   and (iii) the final escrow instructions.       Either Party, through its

12   counsel of record, shall notify the other of any objection to the

13   proposed sale, the buyer or the proposed final escrow instructions

14   within 2 business days.    Any such objection shall result in the

15   immediate cancellation of the sale.

16        5.   Not later than three (3) business days prior to the

17   anticipated close of escrow as described in paragraph 6, the

18   Plaintiff shall deliver to the escrow agent a conditional withdrawal

19   of its lis pendens recorded against the Defendant Real Property.

20   This conditional withdrawal may be recorded only if terms of this

21   Order have been completely satisfied.

22        6.   The proceeds of the sale of the Defendant Real Property

23   shall be distributed as a payment or reimbursement as follows:

24             a.    First, payment of the aggregate per diem costs of all

25   outstanding real property taxes and condominium/homeowner fees

26   assessed, billed, or otherwise due on or after the date of this

27   stipulation, if any, to the relevant city and state tax authorities

28   and condominium board respectively, to the date of closing of escrow.

                                         9
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 10 of 12 Page ID #:1201



 1   Any real property taxes or condominium/homeowner fees that were

 2   assessed, billed, and otherwise due prior to the date of the Order

 3   will be the sole responsibility of, and paid for by, the Claimant

 4   (“Claimant Property Taxes and Fees”);

 5             b.    Second, payment of all costs of escrow and sale,

 6   including real estate sales commissions and applicable fees triggered

 7   by the sale of the Defendant Real Property, any transaction taxes

 8   payable by the seller relating to the sale of the Defendant Real

 9   Property, and any reasonable credits against the sale price requested

10   by the buyer(s) and agreed to by the government and Claimant 212 West

11   18th Street LLC;

12             c.    Third, to the extent funds remain, payment to any
13   secured lienholders, whose security interests were recorded prior to
14   the recording of Plaintiff’s lis pendens in this action;
15             d.    Fourth, to the extent funds remain, payment to any
16   secured lienholders, whose security interests were recorded prior to
17   the recording of Plaintiff’s lis pendens in this action.
18             e.    Fifth, to the extent funds remain (the “net
19   proceeds”), the Parties agree that the net proceeds shall constitute

20   the substitute res in place of the Defendant Real Property.           The net

21   proceeds shall be wired from escrow directly to the United States

22   Marshals Service (“USMS”) and shall be held in an interest bearing

23   account pending the resolution of this forfeiture action.          The

24   government shall provide wiring instructions directly to the escrow

25   company handling the sale of the Defendant Real Property.          Upon

26   delivery of the net proceeds to the USMS, the government shall notify

27   the Parties and this Court of the amount that has been deposited as

28   the substitute res by filing a notice with the Court.

                                         10
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 11 of 12 Page ID #:1202



 1           7.   The Parties to this Stipulation will execute any and all

 2   documents necessary to consummate the sale of the Defendant Real

 3   Property, to convey clear title of the property to the buyers, and to

 4   further implement the terms of this Stipulation.         Claimant Board of

 5   Managers hereby agrees to expedite consideration of the Purchase

 6   Application, Notice of Intention to Sell and all other requirements

 7   necessary to consummate the sale of the Defendant Real Property.

 8   / / /

 9   / / /

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         11
 Case 2:16-cv-05376-DSF-PLA Document 88 Filed 07/03/19 Page 12 of 12 Page ID #:1203



 1        The Court shall retain jurisdiction over the Defendant Real

 2   Property to effectuate the terms of the sale and resolve any issues

 3   or disputes that may arise regarding the interlocutory sale of the

 4   property.

 5        IT IS SO ORDERED.

 6   DATED:   July 3, 2019

 7
                                       Honorable Dale S. Fischer
 8                                     UNITED STATES DISTRICT JUDGE

 9
     PRESENTED BY:
10

11   DEBORAH CONNOR, Chief
     Money Laundering and Asset Recovery Section (MLARS)
12   United States Department of Justice
     WOO S. LEE
13   BARBARA LEVY
     JOSHUA SOHN
14   Criminal Division
     U.S. Department of Justice
15

16   NICOLA T. HANNA
     United States Attorney
17   BRANDON D. FOX
     Assistant United States Attorney
18   Chief, Criminal Division
     STEVEN R. WELK
19
     Assistant United States Attorney
20   Chief, Asset Forfeiture Section

21   _/s/Barbara Levy_____
     JOHN J. KUCERA
22   MICHAEL R. SEW HOY
     Assistant United States Attorneys
23

24   Attorneys for Plaintiff
     UNITED STATES OF AMERICAUNITED STATES OF AMERICA
25

26

27

28

                                         12
